COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00173-CR


CEDRIC CARMOND STEELE                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Cedric Carmond Steele attempts to appeal his conviction for

arson. The trial court’s certification states that this is “a plea-bargain case, and

the defendant has NO right of appeal” and that “the defendant has waived the

right of appeal.” See Tex. R. App. P. 25.2(a)(2). On May 5, 2014, we notified

Steele that the appeal would be dismissed pursuant to the trial court’s


      1
       See Tex. R. App. P. 47.4.
certification unless he or any party desiring to continue the appeal filed a

response on or before May 15, 2014, showing grounds for continuing the appeal.

See Tex. R. App. P. 25.2(d), 44.3. Steele responded that he “did not oppose

dismissal of the appeal.”      Therefore, in accordance with the trial court’s

certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 12, 2014




                                        2